El Juez Asociado Se. Wiole,
emitió la opinión del tribunal.
Los últimos becbos qne rodean este crimen no ban sido sometidos a esta corte ni por el apelante ni siquiera por el fiscal. Este resumió ciertamente la prueba aportada por cada testigo, pero no nos suministró una exposición de lo *383que la prueba tendía a demostrar. Por ejemplo, de una lectura de los autos no formamos ninguna idea clara de la causa o motivo de este crimen, aunque de la.prueba el ase-sinato probablemente tuvo lugar debido al deseo del acu-sado en tomar parte en el tesoro en busca del cual hacían aparentemente excavaciones el interfecto y otros. Este apelante no ha radicado ninguna verdadera exposición del caso ni presentado una asignación de errores y por con-siguiente, consideraremos únicamente las cuestiones funda-mentales.
Angel Boclríguez fué llamado como testigo. El había sido anteriormente declarado culpable por un delito de ase-sinato en segundo grado por dar muerte al interfecto. El declaró tendente a demostrar que Francisco Velez disparó el tiro fatal estando Vélez necesariamente presente en el momento si es que había de darse crédito al testigo en al-gún sentido. La prueba de todos los demás testigos, sin embargo, tiende a acreditar que el mismo Bodríguez dis-paró el tiro fatal y por tanto su declaración merecía muy poco crédito.
El interfecto y otros estaban haciendo excavaciones por el supuesto tesoro cuando varias personas se presentaron. Uno de los recién llegados preguntó qué hacían los hombres en el hoyo y al dársele una contestación desafiante, o algo por el estilo, alguien dijo: “Tírale seguido para que no sea tan guapo” u otras palabras en este sentido. Un testigo declaró positivamente que el acusado dijo “Tírale.” De todos modos, de la prueba el jurado tenía derecho a creer que Francisco Vélez o estaba presente ayudando en el acto del disparo al interfecto o por lo menos que él ayu-daba en tal acto de disparar aún cuando él no estaba real-mente presente. La prueba tiende más bien a acreditar que Francisco Vélez estaba realmente presente entonces ayu-dando.
*384El apelante se queja de que no fue notificado por la acu-sación de que, a él se acusaba de haber ayudado en el acto del disparo pero que la acusación única y exclusivamente le imputaba el acto de disparar. La cuestión es, pues, si cuando un hombre tiene un juicio por separado y la acusa-ción contra varias personas imputa sólo el acto de disparar, el acusado puede quejarse de una falta de notificación con respecto a que a él se le acusaba del homicidio.
Independientemente de todos los estatutos que conside-ran a un cómplice antes del hecho como un principal, la ley era que cualquier persona que estaba presente ayudando era un principal. En el caso de Mackelley, 9th Coke 67 B.( 77 Reprint 832, se usaron las siguientes palabras:
“De modo que si a A. B. & C. se les acusa de haber dado muerte a J. S. y que A. lo agolpeaba y los otros estaban presentes, ayu-dando, y de la prueba aparece que B. dió el golpe y que A. y C. estaban presentes, etc., en este caso la acusación no se ajusta a las circunstancias; y sin embargo es suficiente para sostener la acusa-ción, pues la prueba está de acuerdo con el efecto de la acusación y por tanto la variante de las circunstancias de la acusación no es esencial; pues considerará la ley que la herida ha sido causada por cada uno de ellos y que es tan vigorosamente el acto de todos los otros como si los tres juntos hubieran cogido el arma, etc., y todos a un tiempo hubieran agolpeado al interfecto.”
En el caso de Sir John Heyden, 11 Coke, 5 B, 7 Reprint 1151, se dijo que el acto de uno es el acto de todos los del mismo grupo que estaban presentes y en Commonwealth v. Chapman, 11 Pick, 428, se dijo: “La prueba de que una persona estaba presente ayudando sostendría una acusación en que se le imputa como único, principal o autor el hecho de haber dado el golpe con sus mismas manos.” Otro razona-miento en el mismo sentido puede verse en algunos de los casos que luego citaremos con otro fin.
Aun cuando el acusado hubiera meramente ayudado en el acto de la muerte, sin estar realmente presente, una acu-*385saciózi que imputa el acto de dar muerte es suficiente para declarar culpable a cualquiera que anteriormente hubiera sido conocido, como cuestión general, como un cómplice antes del hecho. La cuestión alegada como error está com-prendida en el artículo 36 del Código Penal, el cual es como sigue:
“Artículo 36. Todas las personas complicadas en la comisión de un crimen, ya fuera ‘felony’ o ‘misdemeanor,’ y que directa-mente cometieren el acto constitutivo del delito, o no bailándose presentes, hubieran aconsejado su comisión o incitado a ella; y todas las personas que aconsejaren o incitaren a menores de ca-torce años, lunáticos o idiotas, a cometer algún crimen; o que, por medio de fraude, artificio, o violencia, ocasionaren la embriaguez de otra persona con el fin de hacerle cometer un crimen, son prin-cipales o autores en el crimen cometido.”
Y más particularmente en el artículo 93 del Código de Enjuiciamiento Criminal, el cual prescribe lo siguiente:
“Artículo 93. En la acusación contra personas que han'tenido participación en la perpetración de un delito grave (felony), ya huyan cometido directamente el hecho constitutivo del delito o ha-yan ayudado a llevar a término la comisión del mismo, aunque ninguna persona sea perseguida, juzgada y castigada como autor, no necesita exponerse hecho alguno fuera de los necesarios en la acusación contra el autor.”
El propio apelante admite, como sucedió, que otra persona fué juzgada y declarada culpable por el disparo. El caso del Pueblo v. Paz, 12 D. P. R. 99, en vez de favorecer al apelante está en su contra. Allí resolvimos que el ar-tículo 36 era aplicable en cuanto a cómplices antes del he-cho, pero que en lo que respecta a cómplices después del hecho la acusación debe contener alegaciones categóricas.
Probablemente el caso principal sobre la cuestión, es el de People v. Bliven, reportado en 112 N. Y. 79; 8 A. S. R. 710. La corte por conducto del juez, Sr. Peckham, sos-tiene que en estatutos como el nuestro el caso de un cóm-*386plice antes del hecho había sido considerado como el caso de nn principal y que él ocupa por tanto la misma situa-ción en el caso de felony • como tal individuo hasta ahora ocupaba en casos de traición y misdemeanor • que en casos de traición siempre fué la ley que no había cómplices bien antes o con una o dos excepciones, después del hecho; que en cuanto a misdemeanors la misma regia existía y que una persona cometía un acto menos grave (misdemeanor) en relación con un acto en delito de felony que lo converti-rla en cómplice antes del hecho, se le consideraba como principal y en la acusación se le acusaba como tal y a me-nos que el denunciante lo prefiriera no mencionaba el hecho de haber sido cometido el acto por otra persona. La corte indicó que la razón para la distinción entre casos de felony y misdemeanor no había sido clara; que la pequenez del caso de misdemeanor no podía ser la verdadera razón por-que había graves casos de misdemeanor y algunos de éstos que eran misdemeanors en la ley común habían quedado convertidos en felonies en este país. La corte citó un caso inglés. En él al acusado se le imputaba el hecho de-poner en circulación chelines falsificados y fué declarado culpable aunque él se encontraba ausente cuando la moneda fué realmente puesta en circulación. El caso citado fué exa-minado cuidadosamente por los jueces ingleses que en él tomaron parte. El juez asociado Sr. Peekham, citó otros casos. Entonces revisó las decisiones de este país para de-mostrar que de acuerdo con estatutos semejantes al nues-tro no es necesaria mayor especificación y entre otros ca-sos citó el de People v. Outeveras, 48 Cal. 19.
El juez asociado Sr. Hunt, después Gobernador de Puerto Eico, revisó las autoridades en el caso de State v. Geddes, 55 Pac. 919. Se expresó en estos términos:
“G-eddes está acusado como principal. La acusación no con-tiene ninguna alegación de que él aconsejara, e incitara o ayudara a Dixon a cometer el delito. El hecho admitido es que Brown *387fué asesinado por Dixon y que Geddes, de estar relacionado con el homicidio en alguna forma, era lo que la ley una vez consideraba como un cómplice. El apelante. levanta la cuestión de si una acu-sación que acusa a una persona simplemente como principal está sostenida por la prueba que. demuestra que el acusado, de ser culpable de algo, aconsejó e incitó la comisión del delito. Sostenemos que tal acusación es suficiente. La ley común era de otro modo en tanto pertenecía a delitos graves (felonies) excepto alta traición, aunque en casos de misdemeanors todas las personas culpables eran principales y podían ser acusadas y enjuiciadas como tales. 1 Bish. New Or. Law, See. 685 et seq. También dice Bishop (Sec. 674) que esta diferenciación del cómplice antes del hecho del principal es puramente un tecnicismo. ‘Pues en razón natural’ dice él ‘el que da lugar a que se cometa un delito no se le acusa de modo dis-tinto del que lo perpetra, y una regla familiar de la ley común es que lo que una persona hace por medio de la agencia de otro se considera hecho por ella misma. La ley común de delitos ni si-quiera establece ninguna distinción en el castigo entre el principal y el cómplice; siendo un felony el delito de cada uno, del cual la pena originalmente era la muerte. Asimismo, en' cuestiones de moral, hay circunstancias en las cuales creemos que es más culpable el cómplice antes del hecho que su autor; como cuando el ma-rido ordena a su mujer, o un principal a su empleado que realicen para beneficio suyo un acto criminal el cual en su ausencia se eje-cuta sin ningún deseo debido al temor o efecto que ejerce una in-fluencia sobre la mente de una persona. Sólo podemos hacer una suposición de cómo fué que esta distinción vino a la ley; proba-blemente de las mismas suposiciones confusas de donde surgió la distinción que ahora no existen entre principales y cómplices en el hecho. Habiendo, sin embargo, quedado establecido como regla técnica no puede ser quitado por las cortes.’ El artículo 1852 del Código Penal deroga expresamente las distinciones de la ley co-mún a que se ha hecho referencia y prescribe que ‘todas las per-sonas relacionadas con la comisión de un felony, ya cometan ellos directamente el acto constitutivo del delito, o ayuden a su comi-sión, aunque no estén presentes, deben ser procesadas, juzgadas y castigadas como principales, y no es necesario alegar ningunos otros hechos en ninguna acusación o información contra tal cómplice, que no sean los que se exigen en una acusación o información contra su principal.’ Claramente este lenguaje explícito es determinativo *388de este aspecto del caso y muestra que el objeto del Código era con-siderar desde el mismo punto legal al principal y al agente, y per-mitir que el principal fuera acusado como si el mismo hubiera co-metido el felony que en realidad fué perpetrado por su agente por su consejo e incitación. People v. Bliven, 112 N. Y. 79, 19 N. E. 638; State v. Kent (N. D.) 62 N. W. 631. Los derechos constitucionales que por la sección 16, artículo 3, de la Constitu-ción garantizan al acusado a exigir que se le informe de la natu-raleza y causa de la acusación, no se infringe por el estatuto que permite formular una acusación en contra de uno como principal queen realidad es un agente, debido a que la vieja distinción entre principal y cómplice antes del hecho era meramente arbitraria y -‘sin existencia en la razón natural o en las doctrinas corrientes de la ley.’ Bish. New Cr. Law, Sec. 673. ‘Qui fácil per alium faeit per se’ es el principio que predomina en la ley tanto criminal como civil y que sirve de base al estatuto que deroga las distinciones que son ‘más- imaginarias que reales.’ People v. Bliven, supra. De modo que al derogar estas distinciones el estatuto no ha hecho otra cosa que dejar a un lado ‘el puro tecnicismo’, con el fin de simplificar la práctica para armonizarla con el pensamiento elevado de los có-digos, y creemos que un cargo en contra de uno que anteriormente fué conocido como ‘un cómplice antes del hecho’ es válido contra él como principal. State v. Kent, supra. La posterior decisión de la Corte Suprema de Washington en el caso de State v. Gifford, 53 Pac. 709, revocando una anterior decisión de esa corte en State v. Duncan, 7 Washington, 336, 35 Pac. 117, está en contra de la reciente corriente de autoridades. Y el razonamiento de la misma creemos que envuelve un ‘non sequüur’ en esto: Siendo cierto que aquél que perpetra un crimen bajo la agencia de otro lo realiza él mismo, la prueba de que él aconsejó y solicitó a otra persona para reali-zarlo es prueba que él mismo lo ha realizado. Por tanto, el cargo en contra de él como principal no excluye la inferencia de que él lo ha realizado por conducto de un tercero, aún cuando de la faz del pleading, considerando al acusado como autor principal, una condición imposible puede resultar como, por ejemplo, en el cargo de violación por una mujer. El argumento contrario conduce a esto: Si una persona no podía ser un principal en el delito de vio-’ lación olla no podía ser un principal si aconsejó e incitó la violación. Pero la ley declara que ella será tenida por principal y ¿por qué la ley no considera a una mujer que ayuda una violación como cul*389pable de violación lo mismo que al autor o principal? ¿La legis-latura tenía facultad para anula]' ciertas distinciones criminales y establecer otras; y aunque desde ciertos aspectos puede resultar un absurdo, de otros un cargo perfectamente claro y específico se hace al cual el acusado debe contestar. State v. Rove, 104 Iowa, 324, 73 N. W. 833; State v. Comstock, 46 Iowa, 265; U. S. v. Snyder, 14 Fed. 554; People v. Chapman, 62 Mich. 280, 28 N. W. 896; Boggus v. State, 34 Ga. 275; State v. Jones, 83 N. C. 605.” 55 Pac. Rep. 925.
También, el juez asociado Sr. Hunt, en- el caso de Rosenkronz v. United States, 150 Fed. 42, se expresó en estos términos: “ La alegación siguiente del demandante en error es que la corte debió haber ordenado que se rindiera un ve-redicto de culpabilidad debido a la incongruencia fatal exis-tente entre la acusación y la prueba, en que el cargo que se hace es que el demandante en error ilegalmente mante-nía y establecía una casa de mala reputación para fines de prostitución mientras que la prueba meramente tendió a es-tablecer que el demandante en error poseía la casa y reci-bía una renta por la misma de una mujer que empleaba el sitio para fines de prostitución.” La corte, después de ci-tar algunos casos que aparentemente sostenían la conten-ción del apelante demostró que estos casos habían sido re-vocados por el de People v. Outeveras, supra, y por el de People v. Rozelle, 78 Cal. 84, citados por el fiscal de esta corte. Al parafrasear al juez asociado Sr. Hunt, en el caso de State v. Steeves, 43 Pac. 947, la Corte Suprema de Oregon consideró la cuestión que ahora está sometida a nuestra consideración. Allí el acusado fué hecho parte en la acusación con un tal Kelley por el delito de asesinato en primer grado. Los acusados tuvieron juicio por separado. El acusado Steeves no estaba presente en la muerte pero la prueba demostró que él aconsejó y solicitó a su co-acusado para dar muerte al interfecto. Se insistió por el acusado en que toda vez que a él se le acusaba de un acto especí-*390fico y no como cómplice, su derecho constitucional a ser in-formado de la naturaleza y causa de la acusación contra él fué usurpado'y que no podía él decir mediante la inspección del cargo que se liaría una tentativa para probar que él era un cómplice antes del hecho, pero la corte resolvió que la alegación carecía de mérito por razones semejantes a las que hemos citado. El juez Sr. Hunt cita otros casos.
En el caso de People v. Katz, 209 N. Y. 311, Ann. Cases 1915, A, 501, 505, encontramos lo siguiente: “El ilustrado abogado del acusado sostiene que la acusación que alega que el acusado es un principal no está sostenida por la prueba de que él ayudó a otras personas a quienes se les acusaba jun-tamente con él. La acusación contenía tres cargos, pero el único que necesitamos considerar es el primero, el cual imputa el hurto en la forma simple de la ley común. Este cargo imputa al acusado el acto de sustraer criminalmente, tomar y llevar la propiedad descrita y el razonamiento es que tal cargo no es suficiente para permitir prueba de que el acusado ayudó a otras personas en la perpetración de una conspiración para cometer un hurto. En oposición a este argumento citamos el claro lenguaje del estatuto ‘que una persona relacionada con la comisión de un delito ya cometa-directamente el acto constitutivo del delito o ayude a su comisión y ya esté presente o ausente, y una persona que directa o indirectamente aconseje, ordene o haga que otra persona cometa el delito es un principal,’ ” donde se cita el caso de People v. Blevin, supra, y otros casos. Los casos de People v. Nolan, 144 Cal. 76; 77 Pac. 774; State v. Duncan (Wash.) 35 pac. 117; Territory v. Guthrie, 17 Pac. 39, son también aplicables.
Otros alegados errores fueron consignados respecto a las instrucciones y apreciación de la prueba, pero ellos giran principalmente sobre la misma alegada incongruencia, o sea que la acusación imputaba el hecho dé disparar y la prueba demostraba más bien la ayuda o incitación del delito.
*391En estas instrncoiones la corte dijo, algo erróneamente, que la premeditación podría ser “expresa” o “tácita”, de-mostrando luego que la corte estaba pensando en la malicia. El ¿rror no era perjudicial y no se tomó ninguna excepción específica. Aunque revisamos las instrucciones en busca de errores fundamentales, sin embargo debieron tomarse excep-ciones específicas. Ley de mayo 30 de 1904, Leyes de 1905, pág. 16; El Pueblo v. Ramírez, 25 D. P. R. 263, y siguientes. Con decir meramente “Tomo excepción a las instruc-ciones” no se cumple con la ley.
También convenimos con el fiscal de esta corte en que las instrucciones debían considerarse en conjunto y no en-contramos en ellas ningún error perjudicial.
La sentencia debe ser confirmada.

Confirmada la resolución denegando nuevo juicio y la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutebison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.